Citation Nr: 1410765	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition.

2.  Entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a left shoulder condition.

3.  Entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes.

4.  Entitlement to specially adapted housing.

5.  Entitlement to special home adaptation grant.

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine, currently rated 20 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010.

The Veteran testified at a Board hearing in October 2013; the transcript is of record.

At the Board hearing, the Veteran testified that he is working part-time and stopped attending school due to his back disability.  The Board finds that his statements have implicitly raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).

The Board notes that there was some incongruity with respect to the effective date claims as developed by the RO- for example, the claims regarding the shoulders had been characterized as entitlement to an effective date prior to August 18, 2002 for the grant of service connection.  However, service connection is not actually in effect until June 1, 2004.  In any event, as the issues are being withdrawn this is of no prejudice to the Veteran.  In the interests of consistency, the issues remain unchanged as stated on the title page of this decision.

The issues of entitlement to an increased rating for scoliosis, mid thoracic spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

At the October 2013 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition; left shoulder condition; scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes; entitlement to specially adapted housing; entitlement to special home adaptation grant.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition; left shoulder condition; scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes; entitlement to specially adapted housing; entitlement to special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the issues of entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition; left shoulder condition; scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes; entitlement to specially adapted housing; and, entitlement to special home adaptation grant and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition; left shoulder condition; scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes; entitlement to specially adapted housing; and, entitlement to special home adaptation grant, and these issues are dismissed.


ORDER

Entitlement to an effective date earlier than August 18, 2002, for the grant of service connection for a right shoulder condition; left shoulder condition; scars, right foot 2nd, 3rd, 4th and 5th toes, and left foot 2nd, 4th, and 5th toes; entitlement to specially adapted housing; and, entitlement to special home adaptation grant, are dismissed.





REMAND

The Veteran's most recent VA examination of the spine was conducted in July 2013.  At that time, he reported flare-ups with activity.  The examiner commented that with repetitive motion there was functional impairment in the form of less movement than normal and pain on movement.  

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The VA examiner in this case did not comment on the effect of flare-ups on the Veteran's spine disability and the examiner did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Thus, remand is necessary to obtain further opinion.

In light of this matter being remanded, associate with the claims folder or Virtual VA updated VA treatment records from the Durham, North Carolina VA Medical Center (VAMC).  Bell v. Derwinski, 2 Vet. App. 611 (1992).


TDIU

Over the course of the last several years, the Veteran has asserted that he is entitled to a TDIU rating.  His claim was most recently denied in a December 2012 rating decision.  

At the Board hearing, the Veteran testified that he stopped attending school and that he is working part time because he was absent too often on a full time schedule.  T. at 4.  He conducted security and surveillance for his current employer.  T. at 6.  

The July 2013 VA examiner noted the Veteran's report that he works part-time and missed work two times in the past month due to his back symptoms.  However, the examiner did not provide further opinion on whether the back disability precludes gainful employment.  

The Veteran should be requested to complete a VA Form 21-8940, and an opinion should be obtained as to whether his service-connected disabilities, to include his lumbar spine disability, preclude gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a formal application for TDIU. 

2.  Associate with the claims folder or Virtual VA updated treatment records from the Durham VAMC for the period from July 27, 2013.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

The examination of the lumbar spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  Any such functional loss should be expressed in degrees.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Moreover, even if flare-ups are not shown or reported, the examiner must still estimate the loss of function as a result of the flare-ups reported at the prior examination in July 2013.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's service connected disabilities (residual scars, right foot, 2nd, 3rd, 4th and 5th toes, with left foot 2nd, 4th and 5th toes associated with right foot hammer toes and Tailor's bunion; degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine; right foot hammer toes and Tailor's bunion; right shoulder encapsulitis and rotator cuff tendonitis; left foot hammer toes; left shoulder disability; scars of the left posterior forearm, right forearm, abdominal area, and left nipple; and lipomas) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide a rationale for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to an increased rating for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine and entitlement to a TDIU pursuant to § 4.16(a), in consideration of § 4.26.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


